Citation Nr: 1445108	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  05-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for white matter disease in the brain consistent with chronic ischemic small vessel disease. 

2.  Entitlement to service connection for mini-strokes. 

3.  Entitlement to service connection for a heart condition, to include left ventricular hypertrophy, to include as secondary to diabetes mellitus, type II. 


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran had active service from February 1975 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA). 

When this case was most recently before the Board in October 2013, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

As noted in the October 2013 remand, the Veteran has raised a claim of entitlement to service connection for high blood pressure.  The Board referred the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for high blood pressure to the agency of original jurisdiction (AOJ) for appropriate action.  As development of this issue is not apparent in review of the VBMS claims system, it is again referred to the AOJ for appropriate action. 

Moreover, in correspondence added to the VBMS system on June 23, 2014, the Veteran raised a multitude of issues.  For sake of brevity in this remand, the AOJ is instructed to conduct appropriate action in regards to the issues raised in the June 2014 letter.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

At the outset, the Board notes that a September 2013 opinion from Dr. C.W.T., M.D., was not mentioned in the May 2014 supplemental statement of the case (SSOC).  This evidence must be addressed in a newly issued SSOC.  See 38 C.F.R. §§ 19.31, 20.1304; Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Claims - White Matter and Mini-Strokes

The Veteran contends that he has disabilities manifested by white matter in the brain and mini-strokes that are related to headaches he experienced during military service.  As a preliminary matter, the AMC has denied the claim for white matter disease on the basis of no underlying disability.  This is directly controverted by the evidence of record, specifically a September 2013 medical statement from Dr. CWT, which indicates a diagnosis of chronic ischemic small vessel disease. Therefore, the issue has been recharacterized to properly note the disability for which the Veteran is seeking service connection.

The Board remanded this case in October 2013 to obtain a clarifying medical opinion ascertaining whether the Veteran's previously diagnosed white matter disease of the brain resolved prior to the filing of his claim in December 2002, and if not, whether such disability was related to his military service, to include treatment for headaches. 

In response to the Board remand, a VA medical opinion was obtained in April 2014.  The VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the MRI of the brain [from August 2002 at the Tripler Army Medical Center] was done to rule out (r/o) tumor causing loss of smell from 1998; the MRI showed "multiple T2 signal abnormalities diffusely throughout the subcortical white matter and also involving the left thalamus and posterior mid brain as above.  These findings likely represent chronic ischemic white matter disease given age of the patient; however, demyelinating process cannot be excluded with signal abnormalities in these locations."  The VA examiner stated that these white matter conditions were unrelated to the loss of smell.  The Veteran was sent to a neurologist on January 31, 2007, who did not find any other deficit.  The examiner stated that no deficit related to white matter was found after the MRI or during an evaluation on May 18, 2012.  The examiner opined that there was no disability from white matter loss.

The Board finds that this opinion is inadequate for adjudication purposes.

Subsequent to the Board's October 2013 remand, the Veteran submitted a copy of an October 2004 MRI from the Tripler Army Medical Center that referenced the aforementioned August 2002 MRI and showed "multiple small foci of high T2 signal areas which are relatively unchanged compared to the prior exam".  The impression was "no significant change in the multiple small foci of high T2 signal which are likely old deep white matter small vessel ischemic changes."  Additionally, as noted above, the Veteran's treating physician indicated in September 2013 that the changes are indicative of chronic ischemic small vessel disease.  Consequently, the Board finds that the Veteran's chronic ischemic small vessel disease did not resolve prior to the filing of the Veteran's claim in December 2002.  Therefore, remand is required to obtain a medical opinion addressing whether such disability was related to his military service, to include treatment for headaches. 

The Board further notes that the Veteran has indicated that his mini-strokes are related to his white matter of the brain disease.  As such, his mini-strokes claim is inextricably intertwined with his white matter of the brain disease claim; therefore, development of the Veteran's claim for entitlement to service connection for white matter of the brain may impact his claim for entitlement to service connection for mini-strokes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].
Claim - Heart Condition

The Veteran contends that his heart condition, in addition to being related to his military service, is alternatively secondary to his service-connected diabetes mellitus.  In light of the foregoing, the Board also remanded this case in October 2013 to obtain an opinion to ascertain whether the Veteran's heart condition was related to his service-connected diabetes mellitus. 

In response to the Board's remand, the same aforementioned VA examiner submitted a medical opinion in April 2014 that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that there was no connection between heart valve replacement or a heart valve condition and diabetes; the Veteran's heart valve replacement was not incurred in, a result of, or aggravated by his diabetes mellitus.

The Board finds that this opinion is inadequate for adjudication purposes.  Rationales must accompany all conclusions to allow for appropriate judicial review.  Unsubstantiated or conclusory statements, such as those provided by the April 2014 VA examiner, require additional explanation.

Accordingly, the case is REMANDED for the following action:

1.  Make available the VBMS claims folder to the VA examiner who provided the April 2004 opinions for chronic ischemic small vessel disease, mini-strokes, and a heart condition.  The VBMS claims folder must be reviewed by the examiner. 

The examiner is requested to address the following:

a) Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's chronic ischemic small vessel disease is related to the Veteran's period of military service, to include treatment for headaches in November 1975, April 1977, October 1988, November 1988, and July 1993.

Review of the whole file is required; however, attention is invited to the October 2004 MRI showing multiple small foci of high T2 signal which are likely old deep white matter small vessel ischemic changes (added to the electronic file on November 5, 2013); the September 2013 opinion by the Veteran's treating physician (added to the electronic file on December 30, 2013); and, the Veteran's November 29, 2013 statement regarding the loss of taste.

c) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current heart condition is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected diabetes mellitus, type II.  If the examiner finds that the heart condition is aggravated by the service-connected diabetes mellitus, then he should quantify the degree of aggravation, if possible.

Review of the whole file is required; however, attention is invited to the September 2013 opinion by the Veteran's treating physician (added to the electronic file on December 30, 2013) indicating that the Veteran's diabetes mellitus is a "contributing factor" to the heart disability.

The examiner must explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

In the extraordinary situation that the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he must provide a detailed medical explanation as to why this is so.  

2.  After completing the above action, the claims should be readjudicated.  If the claims remain denied, an SSOC should be provided to the Veteran, to include discussion of all newly submitted evidence such as the aforementioned September 2013 opinion by the Veteran's treating physician.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

